         Case 1:19-cv-07966-NRB Document 7 Filed 10/01/19 Page 1 of 2
                                                           II tiSDC SDN":t'
                                                           /DOCUMENT
                                                           l ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                          IDOC#:
----------------------------------x                       : D·\ TE FILED:      ID I1 hoi
TATIANA AKHMEDOVA,

                                  Plaintiff,
                                                                 0 RD ER
                - against -
                                                          19 Civ. 7966 (NRB)
FARKHAD AKHMEDOV, and STRAIGHT
ESTABLISHMENT,

                                Defendants.

----------------------------------x


NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE


        WHEREAS on August       29,   2019 the Court,          having reviewed the

First     Amended     Verified    Complaint         and    the     exhibits        annexed

thereto,    stated that     it    was      not    persuaded    that     the    Court       has

subject    matter      jurisdiction        over     the   above-captioned           action

pursuant to 28 U.S.C. § 1333; and

      WHEREAS    the    Court    granted         plaintiff     leave      to    submit       a

memorandum of law to persuade the Court otherwise; and

      WHEREAS the Court further stated that if no such memorandum

of   law was    received within thirty days               of the August          29,   2019

order, the above-captioned action would be dismissed; and

      WHEREAS    as    of October     1,    2019,    no   such memorandum of               law

has been received; it is hereby


                                            1
         Case 1:19-cv-07966-NRB Document 7 Filed 10/01/19 Page 2 of 2



     ORDERED     that    the   above-captioned     action    is   dismissed

without prejudice.


Dated:      New York, New York
            October 1, 2019




                                           L~b
                                           NAOMI REICE BUCHWALD
                                           UNITED STATES DISTRICT JUDGE




                                       2
